Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the request for continued examination filed on 05/26/2021. Claims 1, 3-6, 8-13, and 15-18 have been amended. Claims 2, 7, 14, 20, and 21 have been withdrawn from consideration. Claims 1, 3-6, 8-13, and 15-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 recite “receiving, by the federated identity computing system and in response to receiving an indication of a selection of the second button of the graphical user interface from the computing device of the requesting party, the key, a requested piece of identity information, and an identity of the requesting party based on a short-range wireless transmission of the key from the chip via the customer computing device to a computing device providing, by the federated identity computing system, the requested piece of identify information to the requesting party …”
	Examiner notes that one of ordinary skill in the art would be unclear as to in what way the claim is limiting. Applicant recites ‘the federated identity computing system receives a particular data (requested piece of identity information) from the requesting party’s computing device and provides the same data (requested piece of identity information to the requesting party’s computing device. Because the applicant is basically doing all these things in order to send information, i.e. information received from the recipient, to the user, the claim is indefinite.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 3-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US20020007461), Narasimhan (US Pat. 10552839), Kurasaki (US20090101707) and Roth (US20140229737).

Regarding claim 1, Garrison teaches: A computer-implemented method, comprising:
generating, by the federated identity computing system, a key (password) specific to the customer; ([0059] Initially, a user registers with the system 10 and receives a log name and a password. In addition, the password table 55 (FIG. 3) at each of the servers 17a and 17b is updated with the password and the log name).
Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when the system sends a log name and password to a user after registering, that the system generated the password.
	provisioning, by the federated identity computing system, the key to an [identification chip incorporated within] a customer computing device (client 14) associated with the customer (servers 17a and 17b); ([0059] Initially, a user registers with the system 10 and receives a log name and a password. In addition, the password table 55 (FIG. 3) at each of the servers 17a and 17b is updated with the password and the log name).
receiving, by the federated identity computing system, and in response to (establishing communication), the key, (a request for data) and an identity of the requesting party (e.g. log name) based on a [short-range wireless] transmission of the key from [the chip via] the customer computing device to a computing device of the requesting party; ([0013] The present invention utilizes a client computer (client), a server computer (server), and a database system. The client establishes communication with the server and transmits a user password to the server. The server receives the user password and translates the user password into an alias or different password. When the client submits a request for data contained in the database system, the server accesses the database system using the alias password. [0038] Since a new encryption key is utilized for each new data session, attempts by unauthorized users to gain access to the database system 19a are frustrated. In this regard, the server 17a identifies a user through the log name and password transmitted to the server 17a as described here in above. If this data is not encrypted with a different encryption key (i.e., a new encryption key unique to each data session), then the log name and password are transmitted in the same form for each data session.) 
identifying, by the federated identity computing system, the customer based on the received key; ([0064] Once the user is determined to be an authorized user, the user via client 14 encrypts and sends the server 17a a request for data, as depicted by block 126 of FIG. 4A. As mentioned hereinbefore, the request for data is preferably a data word or words indicating which data the user of the client 14 wishes to retrieve. In this regard, each data word is preferably a code word recognizable to the server 17a).
determining, by the federated identity computing system, that a preference for the requested piece of identity information of the plurality of pieces of identity information is met based on the key and the identity of the requesting party; ([0071] There are numerous methodologies that the server 17a may employ to determine which rows are accessible to the user. [0065] As shown by block 129 of FIG. 4A, the server 17a decrypts the request for data with the new encryption key and determines whether the user of the client 14 may access the requested data by consulting the security data table 57 (FIG. 3). If the client 14 has requested data inaccessible to the user of client 14, then the server 17a sends an appropriate 
providing, by the federated identity computing system, the requested piece of identity information to the requesting party based on the determination that the preference for the requested piece of identity information is met ([0066] The server 17a then connects to the database system 19a using the alias password retrieved from the password table 55 for the user of the client 14 (assuming that the database system 19a is a secure system requiring a password for access). The database system 19a, through techniques known in the art, then allows the server 17a to query for data that is determined by the database system 19a to be accessible for the alias password. After receiving an SQL query (or other type of query if SQL protocol is not being used) from the server 17a and determining that the SQL query is a request for accessible data, the database system 19a retrieves the data requested by the SQL query and transmits this data to the server 17a).
determining, by the federated identity computing system, that the key has been transmitted a predefined number of instances to requesting parties (e.g. each new session) based on receiving the key as part of identity information requests from requesting parties; ([0036] After establishing communication with the server 17a, the server 17a is designed to transmit a new encryption key to the client 14. [0038] Since a new encryption key is utilized for each new data session, attempts by unauthorized users to gain access to the database system 19a are frustrated.
in response to determining that the key has been transmitted a predefined number of instances (e.g. each new data session) to requesting parties, generating, by the federated identity computing system, an updated key specific to the customer and different from the key ([0036] After establishing communication with the server 17a, the server 17a is designed to transmit a new encryption key to the client 14. [0038] “Since a new encryption key is utilized for each new data session, attempts by unauthorized users to gain access to the database system 19a are frustrated.”
	Garrison does not expressly teach updating the password after a predefined number of instances. However, Garrison does teach the concept of updating the encryption key after each session. Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to add the element of updating the password after a predetermined number of uses or after a certain time period. Current password protocol is to update the password when suspicious activity is detected, after a certain amount of time and as Garrison teaches concerning updating the key, after each instance of use. This technique would be highly useful if there is a good likelihood of attempted fraud especially in an open network environment.

provisioning, by the federated identity computing system, the updated key [to the identification chip] to replace the previously-provisioned key.  ([0036] After establishing communication with the server 17a, the server 17a is designed to transmit a new encryption key to the client 14 [0037] In this regard, the client 14 is designed to have a public encryption key and a corresponding private encryption key pursuant to RSA encryption standards. The client 14 is configured to transmit the public encryption key to the server 17a when communication between the client 14 and server 17a are established. In response, the server 17a is designed to generate the new encryption key and to encrypt the new encryption key with the public key supplied by the client 14).
Garrison does not expressly teach updating the password after a predefined number of instances. However, Garrison does teach the concept of updating the encryption key after each session. Examiner notes that it would have been obvious to one of ordinary skill in the art at the 

	Garrison does not explicitly teach GUI and buttons’, however, Narasimhan teaches at least GUI and buttons:
generating, by a federated identity computing system (e.g. networked interactive dashboard system 100), a graphical user interface (e.g. dashboard application 108) including a first button (e.g. icon) selectable to register one or more pieces of identity information (e.g. select a financial goal) and (Column 5, Lines 9-17: The user device 102 includes a dashboard application 108 that is configured to interface with the dashboard server 120 to receive information therefrom and to render that information in a graphical user interface with which the user 101 can interact to perform a variety of operations and receive and manipulate information. Column 15, Lines 9-16: The graphical user interface 404 further may further include icons associated with non-transactions such as advertisements or offers for the user 101 and/or goals of the user 101. For example, the user 101 may be able to set a goal for saving a specific amount in a specific savings account. The goal icon 416 visually represents that goal in the graphical user interface 404. The goal has a deadline allowing it to be positioned appropriately along the timeline 308.)
a second button (e.g. second goal or transaction icon) selectable to request one or more pieces of identity information (e.g. second goal or transaction); (Column 16: Lines 10-15: As shown in FIG. 4B, the first goal icon 422A indicates that the goal has been achieved, while the second goal icon 422B indicates that the second goal is predicted to be achieved.)
transmitting (e.g. sending), by the federated identity computing system, the graphical user interface to a customer computing device associated with a customer for display; (Column 5, Lines 39-49:  As illustrated in FIG. 1, the dashboard server 120 includes a dashboard application 122 which may provide an interface through which the user devices 102 and 112 can communicate with the dashboard server 120. The dashboard server 120 further includes an accounts database 124 that includes user account information 125 for a plurality of users. Each user of the dashboard server 120 may have an individual account that can be accessed upon authentication to the dashboard server 120. For example, the user 101 may manipulate the user device 102 to cause the dashboard application 108 to send authentication information to the dashboard server 120.)
receiving, by the federated identity computing system and in response to receiving an indication of a selection of the first button of the graphical user interface from the customer computing device, a plurality of pieces of identity information regarding the customer to register the plurality of pieces of identity information with the federated identity computing system; (Column 15: Lines 20-30: For example, the user 101 may manually indicate that the goal has been satisfied. Additionally, the graphical user interface 404 depicted in FIG. 4 includes an offer icon 418 that is associated with an offer available to the user 101. The offer may be a commercial offer such as an advertisement for car insurance, a checking account, an investment account, or foreign item included in a shopping history of the user 101 on one or more electronic shopping services.)
Examiner notes that the first button is associated with the goals of the user as entered from the customer computing device. The goals, as described, have to do with personal accounts which are associated with financial saving account goals. One of ordinary skill in the art would understand, from reading the reference, that the information related to these goals are pieces of identity information which are registered when the user creates (i.e. registers) a goal.
receiving, by the federated identity computing system, a preference for each piece (e.g. goals or transactions in a timeline) of the plurality of pieces of identity information from the customer, (Column 15, Lines 9-16: The graphical user interface 404 
	wherein the preference governs distribution of each piece of the plurality of pieces of identity information to requesting parties; (Column 12, Line 65-Column 13: Line 6: As shown in the graphical user interface 304, the transaction 306C is smaller than the transaction 306B (or in other words, the icon representing the transaction 306C is smaller than the icon representing the transaction 306B). This difference in size may represent a difference in the value at issue in each of these respective transactions.)
	Examiner notes that Fig. 3 of the primary reference governs preferences and distribution of each piece of identity information (e.g. goals).
transmitting, by the federated identity computing system, the graphical user interface to a computing device of a requesting party (Column 5, Lines 39-49:  As illustrated in FIG. 1, the dashboard server 120 includes a dashboard application 122 which may provide an interface through which the user devices 102 and 112 can communicate with the dashboard server 120. The dashboard server 120 further includes an accounts database 124 that includes user account information 125 for a plurality of users. Each user of the dashboard server 120 may have an individual account that can be accessed upon authentication to the dashboard server 120. For example, the user 101 may manipulate the user device 102 to cause the dashboard application 108 to send authentication information to the dashboard server 120.)
receiving, by the federated identity computing system, and in response to receiving an indication of a selection of the second button of the graphical user interface from the computing device of the requesting party,  the key, a requested piece of identity information and an identity of the requesting party based on a [short-range wireless] transmission of the key from [the chip via] the customer computing device to a computing device of the requesting party; (Column 16, Lines 2-12: As shown in the net view area 420, the user 101 has a staged goal represented by goal icons 422A and 422B. The goal icons 422A and 422B are stages of a larger goal. The dashboard server 120 may automatically, or upon request by user 101, create staged goals when a larger goal is set. For example, the goal icon 422A may represent a running balance of $2,500, while the goal icon 422B represents a running balance of about $3,500. As shown in FIG. 4B, the first goal icon 422A indicates that the goal has been achieved, while the second goal icon 422B indicates that the second goal is predicted to be achieved.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison with Narasimhan for ease of customer use by providing GUIs with icons, buttons, or drop down menus. As Narasimhan states: “However, making sure that a person receives what is expected of others and making sure that person pays what is expected by others by the due date can be complicated. While each many financial institutions provide interfaces by which people can obtain some information regarding their transactions, attempts at consolidating this information in a meaningful way is a continuing challenge.”

	Garrison nor Narasimhan explicitly teach ‘provisioning to an IC chip by wireless communication’, however, Kurasaki, from a same or analogous art teaches:
provisioning, by the federated identity computing system, the key to an identification chip associated with the customer that is configured to transmit the key to the requesting parties (Fig. 3, [0030] In another exemplary embodiment, a computer-readable storage media storing a program for causing a computer to execute a method, the method including, for example: recording a common encryption key used to access a common area of an IC chip, wherein the IC chip is incorporated into a communication device).

Examiner notes that the phrase ‘an identification chip associated with the customer that is configured to transmit the key to the requesting parties’ only declares an intended (or possible) use of the limitation. This phrase is an intended use type of phrase. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”
receiving, by the federated identity computing system, the key and an identity of a requesting party based on a short-range wireless transmission of the key from the customer computing device to a computing device of the requesting party; ([0053] Communication device 100, remote server 200, and financial institution server 300 may be connected via network 50. Network 50 may be a public line network, such as the Internet, a telephone line network, a satellite communication network, etc. Alternatively, network 50 may be a private line network, such as a WAN (Wide Area Network), a LAN (Local Area Network), an IP-VPN (Internet Protocol-Virtual Private Network), etc. Or, network 50 may be a combination of a public line network and a public line network. Network 50 may be a wired network or a wireless network).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison with the GUI of Narasimhan and Kurasaki to specify writing data to a chip and using wireless communication if normal methods of communication were not available. Writing data to a non-transitory memory device insures access at a later time and using wireless communication creates flexibility for those with smart phones or other portable devices.

	Neither Garrison nor Kurasaki, explicitly teach ‘by a predefined number of transmissions, generating and provisioning a new key’, however, Roth, from a same or analogous art, teaches: 
in response to a predefined number of transmissions of the key to requesting parties, generating, by the federated identity computing system, an updated key specific to the customer and different from the key; and (Fig. 26-28, [0049] If a total number of operations available for a key is still usable, the service may allocate additional operations to the security module. If the key should be retired (e.g., because a counter so indicates), the service may cause security modules that redundantly store the key to retire the key and replace the key with a new key, where the new key may be generated or otherwise obtained by one security module and securely passed to the remaining security modules.
Examiner considers that one of ordinary skill in the art, would understand from reading the reference that, writing a new key to a user is the same function that sends the key to an Identification chip that is configured to store keys and therefore reads to the above limitation. 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the system of Garrison, with the GUI of Narasimhan for ease of use, the IC Chip key encryption of Kurasaki for protection of data and the key thresholds of Roth. Changing the password after each use increases security and hampers fraudulent attempts at securing data. It is apparent to those of sufficient skill in the art, that to keep physical or digital items secure, one would want to limit access by controlling the number of keys in circulation. As Kurasaki points out [0005] ‘A user ID or a password and the second personal identification number and/or the third personal identification number may be stored and managed individually in the system of each financial institution. This authentication information may be issued separately from a card number and a personal identification number of a card that are 
In regards to claim 8, system claim 8 corresponds generally to method claim 1 which recites similar features in system form, and therefore is rejected under the same rationale.


Regarding claim 3, Garrison teaches: The method of claim 1, wherein the plurality of pieces of identity information comprises
	at least one of a piece of biographical information, a piece of contact information, a piece of account information, a piece of health information, a piece of financial information, or a piece of biometric information ([0072] To further illustrate the foregoing concept, assume that a data table in the database system 19a includes a plurality of rows and columns. For example, and in no way limited thereto, each row in the data table can represent a store within a chain of stores owned by a particular corporation. In other words, all of the information within each row of the data table pertains to a particular store within a chain of stores. Each column in the data table could correspond to a field of information relating to the stores in the data table. As an example, the fields may respectively indicate the store's street address, zip code, total costs, total revenue, etc.).
In regards to claim 3, method claim 3 corresponds generally to system claim 10, and system claim 17 which recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Garrison teaches: The method of claim 1, wherein 
each preference limits the distribution of each piece of the plurality of pieces of identity information to a certain type of requesting party; and ([0071] There are numerous methodologies that the server 17a may employ to determine which rows are 
Examiner notes that one of ordinary skill in the art would understand from reading the reference that the system described above can be configured to receive a plurality of pieces of identity information from any entity that wishes to store data in a database that could be accessible to any verified user. Examiner further notes that it would be obvious to one of ordinary skill in the art, prior to the filing date of the instant application to collect data from entities that will be sharing data with requesting parties.
	wherein providing the requested piece of identity information to the requesting party is based on whether the requesting party is the certain type ([0071] There are numerous methodologies that the server 17a may employ to determine which rows are accessible to the user. For example, and in no way limited thereto, the security data table 57 may include predefined information indicating which rows within the database system 19a are accessible to a particular user).
In regards to claim 4, method claim 4 corresponds generally to system claim 11 which recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Garrison teaches: The method of claim 1, wherein 
	each preference specifies that a request for each piece of the plurality of pieces of identity information is authorized by the customer before each piece of the plurality of pieces of identity information is distributed; and -3-wherein ([0006] For example, in many prior art systems, a server at the premises of the database system is utilized to enable remote access to the database system. To retrieve data from the database system remotely, an authorized user establishes communication with the server, and the server verifies that the user is an authorized user. For example, the server typically requires the user to enter a valid password before allowing the user to connect to the database system. If the user enters a valid password, then the server allows the user's computer (the client) to connect to the database system).
	providing the requested piece of identity information to the requesting party is based on the customer authorizing the request for the identity information ([0007] Many times, the user is only authorized to access certain data within the database system. Therefore, the database system typically includes security features that restrict the user's access to certain data within the database system based on the user's password, which identifies the user. If the user submits an acceptable query (i.e., a query for information that is within the user's authorized data), then the database system retrieves the requested data and returns it to the client computer via the server. Remote access to at least a portion of the database system is thereby enabled.
In regards to claim 5, method claim 5 corresponds generally to system claim 12 which recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 18, Garrison  teaches: The system of claim 15, wherein 
	the mobile device further comprises a [local] data communication interface, and wherein the request is received by the [local] data communication interface that enables the [short-range wireless] communication ([0035] Referring again to FIG. 1, the client 14 is configured to establish communication with the server 17a through any suitable technique known in the art. For example, the client 14 can be connected to a modem 61 which establishes communication with a modem 63a connected to the server 17a. However, it is sufficient for the purposes of the present invention that the client 14 be capable of communicating with the server 17a, and one skilled in the art should realize that communications devices other than modems 61 and 63a (including modem 63b when communication with modem 17b is established) may be used to establish communication between client 14 and server 17a).

	Garrison does not explicitly teach, ‘local, short-range wireless communication’, however, Kurasaki, from a same or analogous art teaches:
the mobile device further comprises a local data communication interface, and wherein the request is received by the local data communication interface that enables the short-range wireless communication (Fig. 1, 2, 7, 11, 13, and 14, [0013] ‘In one exemplary embodiment, a communication device incorporating an IC chip is provided. The communication device may be connected to a financial institution server and a remote server through a network. The communication device may include, for example, a card issue request portion for requesting the financial institution server to issue a first card; a card information write request portion for receiving first card information corresponding to the first card from the financial institution server and requesting the remote server to write the first card information; and a storage portion including a first individual area, a second individual area, and a common area. The first individual area may store the first card information and the second individual area stores second card information of a second card issued by the financial institution server. A unique individual encryption key, unique to the first card information, may be required to access the first card information in the first individual area. The common area 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison, with the local, short-range, wireless communication of Kurasaki in order give the customer more options, increased flexibility and time-saving devices. As Kurasaki describes [0011] ‘In light of the foregoing, there is a need for an improved communication device, a remote server, a terminal device, a financial card issue system, a financial card authentication system and a program that allow the authentication of card information via a network terminal without using a user ID and/or a password required for exclusive use in a transaction via a network terminal and without building a separate authentication system at each financial institution’.



Regarding claim 19, Garrison teaches: The system of claim 18, wherein 
the [local] data communication interface is one of [any suitable] device ([0035] Referring again to FIG. 1, the client 14 is configured to establish communication with the server 17a through any suitable technique known in the art. For example, the client 14 can be connected to a modem 61 which establishes communication with a modem 63a connected to the server 17a. However, it is sufficient for the purposes of the present invention that the client 14 be capable of communicating with the server 17a, and one skilled in the art should realize that communications devices other than modems 61 and 63a (including modem 63b when communication with modem 17b is established) may be used to establish communication between client 14 and server 17a).

Kurasaki, from a same or analogous art teaches:
the local data communication interface is one of a near field communication device, a radiofrequency identification device, or a Bluetooth device ([0014] In one alternate embodiment, the remote server may write the encrypted first card information into the first individual area and may write the individual area identification number and the individual encryption key into the common area. The common area may be created by the remote server before a creation of the first individual area, and a third individual area may be created by the remote server for third card information when a request from the card information write request portion is made. The common area may store individual area search information for searching for the first individual area, and the individual area search information may be a financial institution type in association with a card name. The remote server may encrypt the first card information and affix a digital signature in response to a request from the card information write request portion. The IC chip may be capable of contact communication or contactless communication. The storage portion may be the IC chip. 
Examiner considers that one skilled in the art would have understood from reading the reference that ‘contactless communication’ reads to ‘near field communication device’.
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison, with the local, short-range, wireless communication of Kurasaki in order give the customer more options, increased flexibility and time-saving devices. As Kurasaki describes [0011] ‘In light of the foregoing, there is a need for an improved communication device, a remote server, a terminal device, a financial card issue system, a financial card authentication system and a program that allow the authentication of card information via a network terminal without using a user ID and/or a password required for exclusive use in a transaction via a network terminal and without building a separate authentication system at each financial institution’.

Regarding claim 15, Garrison teaches: A mobile device associated with a customer, comprising: 	
	a network interface structured to communicate data over a network; ([0029] FIG. 1 depicts a client/server system 10 illustrating the principles of the present invention. Referring to FIG. 1, a client 14 is configured to communicate with a server 17a via communications network 18).
	an input/output circuit structured to receive inputs from the customer and provide outputs to the customer; ([0032] The preferred embodiment of the client 14 of FIG. 2 comprises one or more conventional processing elements 25, such as a digital signal processor (DSP), that communicate to and drive the other elements within the client 14 via a local interface 26, which can include one or more buses. Furthermore, an input device 28, for example, a keyboard or a mouse, can be used to input data from a user of the client 14, and a screen display 29 or a printer 31 can be used to output data to a user. A disk storage mechanism 32 can be connected to the local interface 26 to transfer data to and from a nonvolatile disk (e.g., magnetic, optical, etc.). The client 14 can be connected to a network interface 33 that allows the client 14 to exchange data with a network 34).
	a processor; and (Fig. 1, Item 17a).
	a memory comprising non-transitory machine readable storage media having a federated identity application stored thereon, ([0031] Referring now to FIG. 2, the client 17a preferably includes a control system 21 for controlling the operation of the client 14. The client control system 21 along with its associated methodology is preferably implemented in software and stored in main memory 22 of the client 14).
	Examiner considers the phrase ‘having a federated identify application stored thereon’ is non-functional descriptive material. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. Examiner further 
	the memory coupled to the processor, and (Fig. 2, items 300 and 306, [0149] Terminal device 400 may then transmit the transaction ID transmitted from remote server 200' and an input personal identification number to financial institution server 300'. After receiving the transaction ID and the personal identification number from terminal device 400, financial institution server 300' may acquire the card information corresponding to the transaction ID. Financial institution server 300' may authenticate the card information based on whether the card information and the personal identification number that are acquired match the card information and the personal identification number that are recorded in card information database 306). 
	a memory comprising non-transitory machine readable storage media having a federated identity application (client/server system 10) stored thereon ([0031] Referring now to FIG. 2, the client 17a preferably includes a control system 21 for controlling the operation of the client 14. The client control system 21 along with its associated methodology is preferably implemented in software and stored in main memory 22 of the client 14).
	the federated identity application including instructions executable by the processor that are structured to cause the processor to: 
	receive, by the input/output circuit and in response to receiving an indication of a selection (of a valid communication channel), a plurality of pieces of identity information (valid password and User ID) regarding the customer; ([0006] For example, in many prior art systems, a server at the premises of the database system is utilized to enable remote access to the database system. To retrieve data from the database 
	Examiner notes that although, user ID is not explicitly stated, a password without a user ID (established communications) would be irrelevant. 

	receive, by the input/output circuit, a preference for each piece of the plurality of pieces of identity information from the customer, wherein the preference governs distribution of each piece of the plurality of pieces of identity information to requesting parties by a federated identity computing system;
 ([0071] There are numerous methodologies that the server 17a may employ to determine which rows are accessible to the user. For example, and in no way limited thereto, the security data table 57 may include predefined information indicating which rows within the database system 19a are accessible to a particular user. Therefore, before the server 17a issues a query to the database system 19a, the server 17a first consults the security data table 57 and determines whether the information requested by the client 14 is within rows accessible to the user of the client 14. If the server 17a determines that the information requested by the client 14 is within rows accessible to the user of the client 14, the server 17a submits a query to the database system 19a based on the request from the client 14. However, the server 17a discards any portion of the request from the client 14 that pertains to information determined to be inaccessible to the user of the client 14 before issuing a query. Therefore, only data that is accessible to the user of the client 14 is retrieved from the database system 19a in response to the request from the client 14).
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that the system described above can be configured to receive a plurality of pieces of 
	transmit, by the network interface, the plurality of pieces of identity information and the preference for each piece of identity information to the federated identity computing system; ([0071] If the server 17a determines that the information requested by the client 14 is within rows accessible to the user of the client 14, the server 17a submits a query to the database system 19a based on the request from the client 14. However, the server 17a discards any portion of the request from the client 14 that pertains to information determined to be inaccessible to the user of the client 14 before issuing a query. Therefore, only data that is accessible to the user of the client 14 is retrieved from the database system 19a in response to the request from the client 14).	
	receive a request for the key from a requesting party computing system; ([0060] Once the user is registered with the system 10, the user may establish communication with one of the servers 17a or 17b, as shown by block 105 of FIG. 4A. Assume for illustrative purposes that the user via client 14 establishes communication with the server 17a. As shown by block 108 of FIG. 4A, the server 17a then generates and transmits a new encryption key for the current data session to the client 14. The client 14 receives this new encryption key and uses the new encryption key to encrypt the data communicated by the client 14 in the remainder of the data session).
	receive an authorization input (password and log in name) from the customer; ([0043] The password table 55 preferably includes an entry for each authorized user of the system 10. Each predefined password associated with a user is correlated with a particular alias password and with the log name of the user associated with the predefined password. Therefore, through techniques known in the art, the server 17a can retrieve the alias password 
	verify the authorization input, transmit, by the network interface and via a […] communication, the key to the requesting party computing system based on the verification of the authorization input; and ([0045] Once the server 17a has identified the user of client 14 as an authorized user, the client 14 is configured to encrypt a request for data using the new encryption key and to transmit the encrypted request for data to the server 17a. [0035] Referring again to FIG. 1, the client 14 is configured to establish communication with the server 17a through any suitable technique known in the art. For example, the client 14 can be connected to a modem 61 which establishes communication with a modem 63a connected to the server 17a. However, it is sufficient for the purposes of the present invention that the client 14 be capable of communicating with the server 17a, and one skilled in the art should realize that communications devices other than modems 61 and 63a (including modem 63b when communication with modem 17b is established) may be used to establish communication between client 14 and server 17a).
 	in response to determining that the key has been transmitted a [single] number of instances (e.g. each session) to requesting parties, receive an updated key different from the key to replace the key ([0036] After establishing communication with the server 17a, the server 17a is designed to transmit a new encryption key to the client 14. [0038] Since a new encryption key is utilized for each new data session, attempts by unauthorized users to gain access to the database system 19a are frustrated).

Garrison does not explicitly teach ‘GUI’ nor ‘buttons’, however, Narasimhan teaches at least ‘GUI’ and ‘buttons’,  :
	generate a graphical user interface including a first button selectable to register one or more pieces of identity information and a second button selectable to request one or more pieces of identity information; (First Button: Column 15: Lines 20-30: For example, the user 101 may manually indicate that the goal has been satisfied. Additionally, the graphical user interface 404 depicted in FIG. 4 includes an offer icon 418 that is associated with an offer available to the user 101. The offer may be a commercial offer such as an advertisement for car insurance, a checking account, an investment account, or foreign item included in a shopping history of the user 101 on one or more electronic shopping services. Second Button: (Column 16, Lines 2-12: As shown in the net view area 420, the user 101 has a staged goal represented by goal icons 422A and 422B. The goal icons 422A and 422B are stages of a larger goal. The dashboard server 120 may automatically, or upon request by user 101, create staged goals when a larger goal is set. For example, the goal icon 422A may represent a running balance of $2,500, while the goal icon 422B represents a running balance of about $3,500. As shown in FIG. 4B, the first goal icon 422A indicates that the goal has been achieved, while the second goal icon 422B indicates that the second goal is predicted to be achieved.)
	Examiner notes that the first button is associated with the goals of the user as entered from the customer computing device. The goals, as described, have to do with personal accounts which are associated with financial saving account goals. One of ordinary skill in the art would understand, from reading the reference, that the information related to these goals are pieces of identity information which are registered when the user creates (i.e. registers) a goal. The second button relates to updating or requesting to modify the goals.
	receive, by the input/output circuit and in response to receiving an indication of a selection [of the first button of the graphical user interface], a plurality of pieces of identity information regarding the customer; (First Button: Column 15: Lines 20-30: For example, the user 101 may manually indicate that the goal has been satisfied. Additionally, the graphical user interface 404 depicted in FIG. 4 includes an offer icon 418 that is associated with an offer available to the user 101. The offer may be a commercial offer such as an advertisement for car insurance, a checking account, an investment account, or 
	present, by the display, the graphical user interface, (Column 10, Lines 52-57: Execution of the received program code or instructions may cause the processing device 206 to render information to the display component 210 as an interactive graphical user interface that presents information to a user of the computing system 200 and receives information and commands from the user.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison with Narasimhan for ease of customer use by providing GUIs with icons, buttons, or drop down menus. As Narasimhan states: “However, making sure that a person receives what is expected of others and making sure that person pays what is expected by others by the due date can be complicated. While each many financial institutions provide interfaces by which people can obtain some information regarding their transactions, attempts at consolidating this information in a meaningful way is a continuing challenge.”

	Garrison does not explicitly teach ‘a display’, however, Kurasaki from a same or analogous art teaches:
	a display; ([0067] Input/output portion 130 may be composed of input and output interfaces that are included in communication device 100. The input interface may be, for example, a ten-key pad, buttons, or a touch panel that is configured to receive input entered by a user. The output interface may be, for example, a display device, such as a display screen, a lamp, or an audio output device such as a loudspeaker).
	display, by the display, a request for the customer to authorize the transmittal of the key to the requesting party computing system; ([0064] The control system 21 (FIG. 2) preferably displays a list of options to the user through a menu or other type of suitable interface. The user selects a desirable option, and the control system 21 correlates the 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison, with the display of Kurasaki in order give the customer more options, increased flexibility and time-saving devices. As Kurasaki describes [0011] ‘In light of the foregoing, there is a need for an improved communication device, a remote server, a terminal device, a financial card issue system, a financial card authentication system and a program that allow the authentication of card information via a network terminal without using a user ID and/or a password required for exclusive use in a transaction via a network terminal and without building a separate authentication system at each financial institution’.

	Garrison does not explicitly teach ‘Identification chip’, however, Kurasaki from a same or analogous art teaches:
	an identification chip including a key associated with the customer, wherein ([0008] Recently, a technique has been implemented for storing/writing a card number or the like in a contactless IC chip that is incorporated into a cellular phone and reading the card number by using a reading terminal device such as an ATM).
	the identification chip is configured to transmit the key to requesting parties; ([0008] Recently, a technique has been implemented for storing/writing a card number or the like in a contactless IC chip that is incorporated into a cellular phone and reading the card number by using a reading terminal device such as an ATM. A plurality of pieces of financial card information may be stored into a contactless IC chip (cf. e.g. Japanese Unexamined Patent Application Publication No. 7-334590). For example, cash card information, loan card information, and credit card information of each financial institution may be recorded as financial card information. It is possible to store and manage a plurality of pieces of financial card information in a single contactless IC chip. It is also necessary to ensure 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison, with the identification chip of Kurasaki in order give the customer more options, increased flexibility and time-saving devices. As Kurasaki describes [0011] ‘In light of the foregoing, there is a need for an improved communication device, a remote server, a terminal device, a financial card issue system, a financial card authentication system and a program that allow the authentication of card information via a network terminal without using a user ID and/or a password required for exclusive use in a transaction via a network terminal and without building a separate authentication system at each financial institution’.

	Garrison does not explicitly teach, ‘local, short-range wireless communication’, however, Kurasaki, from a same or analogous art teaches:
the mobile device further comprises a local data communication interface, and wherein the request is received by the local data communication interface that enables the short-range wireless communication (Fig. 1, 2, 7, 11, 13, and 14, [0013] ‘In one exemplary embodiment, a communication device incorporating an IC chip is provided. The communication device may be connected to a financial institution server and a remote server through a network. The communication device may include, for example, a card issue request portion for requesting the financial institution server to issue a first card; a card information write request portion for receiving first card information corresponding to the first card from the financial institution server and requesting the remote server to write the first card information; and a storage portion including a first individual area, a second individual area, and a common area. The first individual area may store the first card information and the second individual area stores second card information of a second card issued by the financial institution server. A unique individual encryption key, unique to the first card information, may 
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison, the GUI and buttons of Narasimhan with the local, short-range, wireless communication of Kurasaki in order give the customer more options, increased flexibility and time-saving devices. As Kurasaki describes [0011] ‘In light of the foregoing, there is a need for an improved communication device, a remote server, a terminal device, a financial card issue system, a financial card authentication system and a program that allow the authentication of card information via a network terminal without using a user ID and/or a password required for exclusive use in a transaction via a network terminal and without building a separate authentication system at each financial institution’.

	Neither Garrison nor Kurasaki, explicitly teach ‘by a predefined number of transmissions, generating and provisioning a new key’, however, Roth, from a same or analogous art, teaches: 
in response to a predefined number of transmissions of the key to requesting parties, generating, by the federated identity computing system, an updated key specific to the customer and different from the key; and (Fig. 26-28, [0049] If a total number of operations available for a key is still usable, the service may allocate additional operations to the security module. If the key should be retired (e.g., because a counter so indicates), the service may cause security modules that redundantly store the key to retire the key and replace the key with a new key, where the new key may be generated or otherwise obtained by one security module and securely passed to the remaining security modules.

	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Garrison with the GUI of Narasimhan and Kurasaki to specify writing data to a chip and using wireless communication if normal methods of communication were not available. Writing data to a non-transitory memory device insures access at a later time and using wireless communication creates flexibility for those with smart phones or other portable devices and the key thresholds of Roth. Changing the password after each use increases security and hampers fraudulent attempts at securing data. It is apparent to those of sufficient skill in the art, that to keep physical or digital items secure, one would want to limit access by controlling the number of keys in circulation. As Kurasaki points out [0005] ‘A user ID or a password and the second personal identification number and/or the third personal identification number may be stored and managed individually in the system of each financial institution. This authentication information may be issued separately from a card number and a personal identification number of a card that are used in an ATM. A user can conduct a transaction via a network by logging-in using the authentication information that is necessary for each financial institution’.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US2002007461), Kurasaki (US20090101707), Roth (US20140229737), and further in view of Miu (US20150058931).

Regarding claim 6, Garrison teaches: The method of claim 1, further comprising, 
verifying that each piece of the [plurality of pieces of] identity information is correct; and ([0006] For example, the server typically requires the user to enter a valid 
including each piece of the [plurality of pieces] of identity information in an identity profile (registration) for the customer ([0060] Once the user is registered with the system 10, the user may establish communication with one of the servers 17a or 17b, as shown by block 105 of FIG. 4A. Assume for illustrative purposes that the user via client 14 establishes communication with the server 17a. As shown by block 108 of FIG. 4A, the server 17a then generates and transmits a new encryption key for the current data session to the client 14. The client 14 receives this new encryption key and uses the new encryption key to encrypt the data communicated by the client 14 in the remainder of the data session).

	Neither Garrison, Narasimhan nor Kurasaki, nor Roth explicitly teach that ‘each piece of a plurality of pieces of identity information if verified’, Miu, from a same or analogous art teaches:
verifying that each piece of the plurality of pieces of identity information is correct; ([0137] The queries may be submitted to verify or obtain identity data. [0154] While verifying the identity of the requesting party by querying identity databases 110 according to access policies 108, AVE 126 may generally verify the credential information submitted in the first inquiry from TAE 122. [0172] In logging into the homeowner's VIE account, the home owner may present credential information. VIE 502 may run a local query to verify the presented credential information).
It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Garrison to include the IC chip password generation and provisioning of Kurasaki, the GUI and buttons of Narasimhan, the flexibility of Roth with the verification of data of Miu. Garrison recites verification of data, however verifying all user data 
In regards to claim 6, method claim 6 corresponds generally to system claim 13 which recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
18.	Applicant argues on pages 10-11 of the response concerning the 35 U.S.C. 112 rejection. Examiner finds the amendments make the claims clear and definite. Therefore, Examiner withdrawals the 35 U.S.C. 112 rejection.
	Applicant argues on pages 13-16 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner notes that the applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685